Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on June 13, 2022 in response to the Office Action of February 18, 2022 is acknowledged and has been entered. Claims 2-9, 14-15, 17 and 30-31 have been withdrawn. Claims 18-29 and 33-36 have been canceled. Claims 1-17 and 30-32 are pending and claims 1, 10-13, 16 and 32 are under examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objections to the claims are now withdrawn in view of the claim amendment
The rejections to the claims under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejection to claims 1, 16 and 32 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment.
The rejections to claims 10-13 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.
New grounds of objection and rejection are now raised to claims 1, 10-13, 16 and 32 under 35 U.S.C. 112(b), 102(a)(2) and/or 103. Please refer to the rejection sections for the details. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract as filed contains 203 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
Claim 1 recites the term “fMRI” in line 3 that should be fully spelt out followed by the abbreviation in parenthesis as --functional magnetic resonance imaging (fMRI)--. 
Appropriate correction is required.

Claim Objections
Claims 16 and 32 are objected to because of the following informalities:  
Claim 16 recites the term “fMRI” in line 3 and claim 32 recites the term “fMRI” in line 4 that should be fully spelt out followed by the abbreviation in parenthesis as --functional magnetic resonance imaging (fMRI)--. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 16: Claim limitations “an input module configured to receive fMRI data”, “a connectivity evaluation module configured to process the received fMRI data”, “a biotype classification module configured to classify the patient”, and “an output module for outputting the neurophysiological depression biotype” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to receive/process/classify/output” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “module”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 16: “an input module”, “a connectivity evaluation module”, “a biotype classification module” and “an output module” refer to the specification [0113]: The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform actions by operating on input data and generating output. The processes and logic flows can also be performed by, and apparatus can also be implemented as, special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application specific integrated circuit).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-13, 16 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “identifying a neurophysiological biotype of depression” in line 1 and “identifying a neurophysiological depression biotype” in line 7. It is not clear if they refer to the same. For examination purpose, they are interpreted to be referring to the same.
Claim 16 recites “identifying neurophysiological biotypes of depression” in line 1 as the intended utility of the claimed system. However, there is no actively recited step in the claim that links to such intended utility. The scope of claim 16 hence is unclear.
Claim 32 recites “identifying a biotype of depression” in line 3 and “identifying a depression biotype” in line 7. It is not clear if they refer to the same. For examination purpose, they are interpreted to be referring to the same.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 16 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al., “Distinct neurobiological signatures of brain connectivity in depression subtypes during natural viewing of emotionally salient films”, Psychological Medicine, Vol.46, Issue 7, May 2016, pp.1535-1545 (Pages 1-11). Cambridge University Press 2016.

Claim 1. Guo teaches “a method for identifying a neurophysiological biotype of depression in the brain of a patient” (p.1, Background; establishing an evidence-based diagnostic system informed by the biological (dys)function of the nervous system, and Method: we employed a unique combination of naturalistic functional magnetic resonance imaging (fMRI) paradigms…to search for neurobiological signatures of depression subtypes), comprising: 
“receiving, by a processor, functional magnetic resonance imaging (fMRI) data indicative of brain activity of the patient” (p.1, Method: fMRI data were acquired from 57 participants); 
“extracting, by the processor, brain region functional connectivity information from the fMRI data” (p.2, Col. Right to p.3, Col. Left, Data analysis: Voxel-wise degree centrality: to examine functional connectivity we computed the degree centrality based on whole-brain voxel-wise connectivity) – as the degree centrality is computed, it at least implicitly teaches that the brain region functional connectivity information is extracted from the fMRI data by a processor; 
“identifying a neurophysiological depression biotype from a pluratliy of neurophysiological depression biotypes for the patient by applying a biotype classifier executing on the processor to the brain region functional connectivity information extracted from the fMRI data” (p.3, Col. Right to p.4, Col. Left, Statistical analyses of whole-brain functional imaging data: one-way ANOVA tests, two-sample t tests, two additional ANOVA F tests, thresholding, regression analysis, and cluster-wise thresholding; and p.5, Col. Right: Distinct changes in sACC connectivity between depression subtypes at rest: we next examined whether the two subtypes of MDD are associated with distinct patters of functional connectivity) – a biotype classifier is interpreted as a set of rules that are used to classify data into different biotypes, the tools listed above are considered the biotype classifier as claimed, wherein
“each of the pluratliy of neurophysiological depression biotypes corresponds to a different pattern of abnormal functional connectivity in the brain” (p.5, Col. Right: Distinct changes in sACC connectivity between depression subtypes at rest:… On average, these ventral regions showed an elevated connectivity in patients with non-melancholic depression, and a reduction in patents with melancholia as compared to HC (FIG, 3b). On the other hand, most of the regions with decreased connectivity in melancholia also showed a trend of reduction in non-melancholic depression, resulting in an intermediate level of connectivity between the HC and melancholic depression groups…These findings support the notion that different subgroups of MDD may be associated with distinct neurobiological underpinnings; and p.8, Col. Right: our study identified distinct functional connectivity change associated with the two subtypes of MDD in sACC and adjacent striatum structures, with heightened connectivity in non-melancholic depression, and reduced connectivity in melancholia); and 
“outputting, by the processor, the identified depression biotype” (FIG.3, and p.9, Col. Right: our study demonstrates that functional neuroimaging with natural, emotionally salient stimuli offers an effective paradigm with which to probe neural processes during dynamic, naturalistic experiences and characterize its disruption in depressive disorders) – since the fMRI features associated with different depression subtypes have been characterized as illustrated in FIG.3, such a result is considered the depression biotype being output.   

Claim 16. Guo teaches “a system for identifying neurophysiological biotypes of depression in the brain of a patient” (p.1, Background; establishing an evidence-based diagnostic system informed by the biological (dys)function of the nervous system, and Method: we employed a unique combination of naturalistic functional magnetic resonance imaging (fMRI) paradigms…to search for neurobiological signatures of depression subtypes), comprising; 
“an input module configured to receive fMRI data from an fMRI scan” (p.1, Method: fMRI data were acquired from 57 participants); 
“a connectivity evaluation module configured to process the received fMRI data to extract brain region functional connectivity information associated with a brain of the patient” (p.2, Col. Right to p.3, Col. Left, Data analysis: Voxel-wise degree centrality: to examine functional connectivity we computed the degree centrality based on whole-brain voxel-wise connectivity);
“a biotype classification module configured to classify the patient into one of a plurality of depression biotypes” (p.3, Col. Right to p.4, Col. Left, Statistical analyses of whole-brain functional imaging data: one-way ANOVA tests, two-sample t tests, two additional ANOVA F tests, thresholding, regression analysis, and cluster-wise thresholding; and p.5, Col. Right: Distinct changes in sACC connectivity between depression subtypes at rest: we next examined whether the two subtypes of MDD are associated with distinct patters of functional connectivity) – a biotype classification module is interpreted as a processor or a computing device that classifies the fMRI data into different biotypes based a set of rules. The computing device that performs the statistical analysis tools listed above are considered the biotype classification module as claimed, wherein
“each of the pluratliy of neurophysiological depression biotypes corresponds to a different pattern of abnormal functional connectivity in the brain” (p.5, Col. Right: Distinct changes in sACC connectivity between depression subtypes at rest:… On average, these ventral regions showed an elevated connectivity in patients with non-melancholic depression, and a reduction in patents with melancholia as compared to HC (FIG, 3b). On the other hand, most of the regions with decreased connectivity in melancholia also showed a trend of reduction in non-melancholic depression, resulting in an intermediate level of connectivity between the HC and melancholic depression groups…These findings support the notion that different subgroups of MDD may be associated with distinct neurobiological underpinnings; and p.8, Col. Right: our study identified distinct functional connectivity change associated with the two subtypes of MDD in sACC and adjacent striatum structures, with heightened connectivity in non-melancholic depression, and reduced connectivity in melancholia); and 
“an output module for outputting the depression biotype into which the patient was classified” (FIG.3, and p.9, Col. Right: our study demonstrates that functional neuroimaging with natural, emotionally salient stimuli offers an effective paradigm with which to probe neural processes during dynamic, naturalistic experiences and characterize its disruption in depressive disorders) – since the fMRI features associated with different depression subtypes have been characterized as illustrated in FIG.3, such a result is considered the depression biotype being output.     

Claim 32. Guo teaches “a non-transitory computer readable medium storing a computer readable instructions, which when executed by a processor cause the processor to carry out a method for identifying biotypes of depression” (p.1, Background; establishing an evidence-based diagnostic system informed by the biological (dys)function of the nervous system, and Method: we employed a unique combination of naturalistic functional magnetic resonance imaging (fMRI) paradigms…to search for neurobiological signatures of depression subtypes), the method comprising: 
“receiving, by the processor, fMRI data indicative of brain activity of a patient” (p.1, Method: fMRI data were acquired from 57 participants); 
“extracting, by the processor, brain region functional connectivity information from the fMRI signal” (p.2, Col. Right to p.3, Col. Left, Data analysis: Voxel-wise degree centrality: to examine functional connectivity we computed the degree centrality based on whole-brain voxel-wise connectivity); 
“identifying a depression biotype for the patient by applying a biotype classifier executing on the processor to the brain region functional connectivity information extracted from the fMRI signal” (p.3, Col. Right to p.4, Col. Left, Statistical analyses of whole-brain functional imaging data: one-way ANOVA tests, two-sample t tests, two additional ANOVA F tests, thresholding, regression analysis, and cluster-wise thresholding; and p.5, Col. Right: Distinct changes in sACC connectivity between depression subtypes at rest: we next examined whether the two subtypes of MDD are associated with distinct patters of functional connectivity) – a biotype classifier is interpreted as a set of rules that are used to classify data into different biotypes, the tools listed above are considered the biotype classifier as claimed, wherein
“each of the pluratliy of neurophysiological depression biotypes corresponds to a different pattern of abnormal functional connectivity in the brain” (p.5, Col. Right: Distinct changes in sACC connectivity between depression subtypes at rest:… On average, these ventral regions showed an elevated connectivity in patients with non-melancholic depression, and a reduction in patents with melancholia as compared to HC (FIG, 3b). On the other hand, most of the regions with decreased connectivity in melancholia also showed a trend of reduction in non-melancholic depression, resulting in an intermediate level of connectivity between the HC and melancholic depression groups…These findings support the notion that different subgroups of MDD may be associated with distinct neurobiological underpinnings; and p.8, Col. Right: our study identified distinct functional connectivity change associated with the two subtypes of MDD in sACC and adjacent striatum structures, with heightened connectivity in non-melancholic depression, and reduced connectivity in melancholia); and 
“outputting, by the processor, the identified depression biotype” (FIG.3, and p.9, Col. Right: our study demonstrates that functional neuroimaging with natural, emotionally salient stimuli offers an effective paradigm with which to probe neural processes during dynamic, naturalistic experiences and characterize its disruption in depressive disorders) – since the fMRI features associated with different depression subtypes have been characterized as illustrated in FIG.3, such a result is considered the depression biotype being output.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Bakker, “Resting-state functional connectivity predicts individual treatment outcomes of repetitive transcranial magnetic stimulation for major depression disorder”, Institute of Medical Science, University of Toronto, 2014, hereinafter Bakker

Claim 10. Guo teaches all the limitations of claim 1.
Guo does not teach applying a prognosis classifier for classifying a depression treatment prognosis.
However, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker teaches
“classifying a depression treatment prognosis for the patient by applying a prognosis classifier to the extracted brain region functional connectivity information” (p.ii, ll.5-8: Here, we tested whether treatment response could be predicted before initiating treatment. To this end, we trained support vector machine (SVM) classifiers on whole-brain resting state functional connectivity magnetic resonance imaging (rs-fcMRI) data to learn the treatment outcomes), wherein 
“the prognosis classifier is configured to output a likelihood of success of an identified depression treatment for the patient” (p.ii, ll.11-12: this study represents the first step towards developing a screening tool that can direct treatment decisions; and p.119, Conclusion, ¶.1: This study found that linear SVMs trained on rs-fcMRI data can predict the treatment outcomes of individual patients with an accuracy of 90%...Predication were based consensus functional connections within and between networks…with non-responders showing a pattern of positive cortico-cortical functional connectivity and responders showing a pattern of negative cortico-cordical functional connectivity).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Guo to employ such a feature of “classifying a depression treatment prognosis for the patient by applying a prognosis classifier to the extracted brain region functional connectivity information, wherein the prognosis classifier is configured to output a likelihood of success of an identified depression treatment for the patient” as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 11. Guo and Bakker combined teaches all the limitations of claim 10, including the feature of “identifying the likelihood of success of an identified depression treatment for the patient comprises processing the extracted brain region functional connectivity information of the brain regions” (p.ii, ll.11-12; and p.119, Conclusion, ¶.1).
Guo further teaches the brain regions from which the functional connectivity information is extracted include “the anterior cingulate cortex, the posterior cingulate cortex, and the ventral medial prefrontal cortex” (FIG.2).  
For the interest of compact prosecution, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker further teaches that the brain regions from which the functional connectivity information is extracted includes “dorsomedial prefrontal cortex, anterior cingulate cortex, posterior cingulate cortex, ventromedial prefrontal cortex, ventrolateral prefrontal cortex, and orbitofrontal cortex” (p.x, a list of region of interests, and pp. 42-44: brain regions associated with various networks).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the region of interest in the brain for which the fMRI data is collected according to the method of Guo to employ further regions of interests as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 12. Guo and Bakker combined teaches all the limitations of claim 11, including the feature of “identifying the likelihood of success of an identified depression treatment for the patient comprises processing the extracted brain region functional connectivity information of the brain regions” (p.ii, ll.11-12; and p.119, Conclusion, ¶.1).
Guo does not teach that the identifying of the likelihood of success of the identified depression treatment for the patient comprises a principal component analysis of the brain region functional connectivity extracted from the fMRI signal.  
However, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker teaches that a principal component analysis of the brain region functional connectivity extracted from the fMRI signal is performed in p.28, ¶.2: a more common approach is to treat certain signals in the resting-state fMRI data as surrogates for respiration and pulsation; and ¶.3: A more rigorous approach, called anatomical components-based noise correction, involves using principal component analysis (PCA) to decompose the time courses of voxels in WM and CSF into patterns of structured noise, and then regressing the top five components out of the time courses of voxels in GM.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Guo to employ such a feature of performing “a principal component analysis of the brain region functional connectivity extracted from the fMRI signal” as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 13. Guo and Bakker combined teaches all the limitations of claim 11.
Guo does not teach the type of depression treatment.
 However, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker teaches that 
“the identified depression treatment is a repetitive transcranial magnetic stimulation” (Title: resting-state functional connectivity predicts individual treatment outcomes of repetitive transcranial magnetic stimulation for major depressive disorder; p.ii, Abstract: Repetitive transcranial magnetic stimulation (rTMS) is an emerging treatment for treatment-resistant major depressive disorder (MDD); and p.63, FIG.1: placement of coil for repetitive transcranial magnetic stimulation of the dorsomedial prefrontal cortex).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Guo to employ such a feature of “the identified depression treatment being a repetitive transcranial magnetic stimulation” as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Response to Arguments
Applicant’s arguments in regard to the previously issued claim objections and rejections have been fully considered and they are persuasive. As acknowledged by the Applicant, during the telephonic interview held on June 8, 2022 and the follow-up email communications, both parties have agreed that the amendment prosed and as filed is sufficient for the claimed invention to be distinguished from the cited reference Cao. Cao does not teach using a biotype classifier to identify a neurophysiological depression biotype from a pluratliy of neurophysiological depression biotypes. The claim objection and rejections are now withdrawn. 
With a further search and consideration, new ground of rejection to claims 1, 16 and 32 is now made as being anticipated by the newly cited Guo reference. With a broad interpretation of the claimed biotype classifier being a tool that categorizes data to be associated with different biotypes, and a consideration that the claims merely recite an identification of a neurophysiological biotype from fMRI data, the newly cited Guo is considered reading on the limitations of claims 1, 16 and 32. Specifically, Guo teaches that the fMRI data is processed to calculate the functional connectivity. Distinguishable features and characteristics are identified for different depression subtypes. Hence, Guo is considered providing sufficient teaching to process the fMRI data to extract brain region functional connectivity information, and based on the unique features associated with different depression subtypes, each of the subtypes can be identified.
Examiner further respectfully notes that Applicant should address the objection to the abstract and the specifications that has been omitted in the response. 
Based on the above consideration, claims 1, 10-13, 16 and 32 remain rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YI-SHAN YANG/Acting SPE, Art Unit 3793